Citation Nr: 1601530	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  12-00 253A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim for entitlement to service connection for a bilateral shoulder condition with nerve impingement, and if so, whether service connection is warranted.  

2.  Entitlement to a temporary total disability rating for convalescence following right shoulder surgery.

3.  Entitlement to service connection for a skin condition to include lichen simplex.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to November 1979 and from May 1986 to May 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009, September 2009 and March 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.   

The Board notes initially that the RO adjudicated the issue as entitlement to service connection for lichen simplex.  However, evidence indicates the Veteran may have been diagnosed with a different skin condition.  The U.S. Court of Appeals for Veterans Claims (Court) has held that a claim for service connection for PTSD is not limited to an adjudication of PTSD alone in light of other diagnoses of mental illness in the record.  Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  In other words, a claim for service connection for a specific psychiatric disability should be construed broadly.  Because the record indicates the possibility of a diagnosis of a skin condition other than lichen simplex, the Board has recharacterized the issue as listed on the title page of this decision.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in October 2015.  A transcript of those proceedings is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a bilateral shoulder condition and a temporary total disability rating are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The November 2002 rating decision that denied the Veteran's claim for service connection for a bilateral shoulder condition with nerve impingement was not appealed and no new and material evidence was received within the appeal period.

2.  Evidence received since November 2002 including medical records and opinion is not duplicative or cumulative of evidence previously received, relates to a relevant unestablished fact, and raises a reasonable possibility of substantiating the Veteran's bilateral shoulder service connection claim.

3.  The Veteran has alternately been diagnosed with chronic lichen simplex and chronic lichen planus on an intermittent basis since service.


CONCLUSIONS OF LAW

1.  The unappealed November 2002 rating decision that denied the Veteran's claim for service connection for a bilateral shoulder condition with nerve impingement is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015). 

2.  The Veteran has submitted new and material evidence sufficient to reopen his claim for service connection for a bilateral shoulder condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for service connection for a skin condition to include lichen simplex have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.30 (2015).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
I.  New and Material Evidence - Bilateral Shoulder Condition

The Veteran's initial claim for service connection for a bilateral shoulder condition with nerve impingement was denied in a November 2002 rating decision.  The Veteran did not file a notice of disagreement to the decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the November 2002 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.1105.  

A previously denied claim can be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding reopening.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  Shade, supra.  Newly submitted evidence is presumed to be credible for the purpose of determining whether evidence is sufficiently new and material.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the November 2002 decision, new evidence has been received, including treatment records and medical opinion possibly linking the Veteran's shoulder condition to service.  As this evidence was not previously before agency decisionmakers, relates to an unestablished fact necessary to substantiate the Veteran's claim, is neither duplicative nor cumulative of evidence previously received, and bears a reasonable possibility of substantiating the claim, the Board finds it to be new and material sufficient to warrant reopening the Veteran's claim for service connection for a bilateral shoulder condition.  See Smith v. West 12 Vet. App. 312, 314-315 (1999); Shade supra; 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

However, as further development is required before the Board can make a fully informed judgment on the issue of service connection, the claim is addressed in the REMAND section below.  

II.  Service Connection - Skin Condition

The Veteran was diagnosed with chronic lichen simplex during service.  He maintains that the condition has persisted intermittently since service and seeks service connection.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Service treatment records show that the Veteran was diagnosed with chronic lichen simplex on multiple occasions during active duty.  

In September 1990 the Veteran filed a claim for service connection for "skin condition hands and lichen simplex."

In October 1990 the Veteran underwent a VA examination in which the examiner noted the Veteran's previous diagnoses of occasional lichen simplex and lichen planus.  The examiner diagnosed lichen planus, mild at the time and was subsequently granted service connection for lichen planus in 1991.

The Board addressed the question of the appropriate rating for the Veteran's skin condition in September 1995.  In its deliberations the Board considered the history of the Veteran's skin condition including the previous manifestations diagnosed as lichen simplex and those diagnosed as lichen planus and incorporated both into the basis for its rating assignment. 

The Veteran has since been diagnosed with lichen simplex and lichen planus at different times and has submitted statements from relatives that his skin condition has persisted off and on since service. 

The Board finds that the criteria for service connection for a skin condition have been met.  There does not appear to be any clear distinction between the diagnoses of lichen simplex and lichen planus and the two may well be manifestations of the same underlying condition.  The issue is immaterial for service connection purposes however as the Veteran has manifested a skin condition going by both names during service and on a chronic basis since then.  Therefore, service connection for a skin condition, to include lichen simplex, is granted.  38 C.F.R. §§ 3.303, 3.321.



ORDER

Service connection for lichen simplex is granted.


REMAND

The Veteran has been diagnosed with bilateral shoulder conditions including degenerative changes and status post bilateral arthroscopy and rotator cuff repair surgeries.  The Veteran maintains that his conditions are a result of lifting weights during service.  As the record indicates complaints of shoulder pain during and immediately following service, an examination is necessary in order to make a determine whether the Veteran's bilateral shoulder disability initially manifested during active duty or is otherwise etiologically related to service.  38 U.S.C. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4).  

The issue of a temporary total rating is based on the Veteran's convalescence following shoulder surgery and is thus inextricably intertwined to the outcome of the Veteran's service connection claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).  Therefore, the issue is remanded pending the outcome of the Veteran's examination. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service shoulder symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  Schedule the Veteran for an examination by an appropriate VA medical professional in order to determine whether it is at least as likely as not that the Veteran's current bilateral shoulder condition is related to or had its onset during service.  The examiner should address each shoulder individually.

The examiner should review the Veteran's claims file, conduct any necessary testing,  and provide an explanation for all elements of his/her opinion, citing to clinical findings, claims file documents, and/or medical literature as appropriate.  

The examiner should specifically indicate the reasons and bases for his/her conclusions. 

3.  Then readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
Steven D. Reiss 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


